DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 6-9 and 15-20 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, claim 1) an array substrate wherein the frame defines a plurality of through holes, and the first side portion and the second side portion are located on two opposite sides of the through holes: one through hole is arranged opposite to one corresponding branch; each through hole located on two sides of the first side portion has a same distance from a corresponding branch; a distance between the first side portion and the second side portion located on both sides of each through hole is the same; and each through hole and the first side portion corresponding to each through hole are provided with the same width, in combination with all the other claim limitations;  claim 19) an array substrate wherein one through hole is arranged opposite to one corresponding branch; each through hole located on two sides of the first side portion has a same distance from a corresponding branch; and a distance between the first side portion and the second side portion located on both sides of each through hole is the same, in combination with all the other claim limitations; and claim 20) a display panel wherein the frame defines a plurality of through holes, and the first side portion and the second side portion are located on two opposite sides of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294. The examiner can normally be reached M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RICHARD H KIM/Primary Examiner, Art Unit 2871